                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      Case No. 15-CR-20118-GAYLES/OTAZO-REYES


 UNITED STATES OF AMERICA

 v.

 MARSHALL KING,

                   Defendant.
 __________________________________/

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s Re-

port and Recommendation. [ECF No. 228]. The Court referred several pending matters pursuant

to 28 U.S.C. § 636(b)(1)(B) to Judge Otazo-Reyes [ECF Nos. 223, 225] including: 1) Defendant

Marshall King’s Objection to Garnishee Fidelity Investments’ Answer and Amended Answer and

Request for a Hearing [ECF No. 209]; 2) Defendant’s Objection to the Garnishee Ameriprise Fi-

nancial’s Answer and Request for a Hearing [ECF No. 211]; 3) Non-Party Mary A. King’s Objec-

tion to Answer of Garnishee Ameriprise Financial, Inc. [ECF No. 211]; 4) Mrs. King’s Objection

to Amended Answer of Garnishee Fidelity Brokerage Services and Fidelity Management Trust

Company [ECF No. 212]; 5) Defendant’s Objection to the Garnishee Northwestern Mutual Life

Insurance Company’s Answer and Request for a Hearing [ECF No. 219]; and 6) Mrs. King’s Mo-

tion to Dissolve the Writ of Garnishment on Uncontested Accounts (“Motion to Dissolve”) [ECF

No. 221]. On February 25, 2019, Judge Otazo-Reyes held a hearing on these matters and issued

her Report recommending that Mrs. King’s Objections be overruled, Defendant’s objections be

overruled, and the Motion to Dissolve be granted in part and denied in part. [ECF No. 228]. No

objections to the Report were filed.
       A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objections

are made are accorded de novo review, if those objections “pinpoint the specific findings that the

party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).

       The Court has reviewed the record for clear error and agrees with Judge Otazo-Reyes’

findings. Accordingly, it is

       ORDERED AND ADJUDGED as follows:

       (1)     Judge Otazo-Reyes’ Report and Recommendation [ECF No. 228] is AFFIRMED

               AND ADOPTED and incorporated into this Order by reference.

       (2)     Mrs. King’s objections [ECF Nos. 211, 212] are overruled.

       (3)     Defendant’s objections [ECF No. 219] are overruled.

       (4)     Mrs. King’s Motion to Dissolve [ECF No. 221] is GRANTED IN PART AND

               DENIED IN PART.

       DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of March, 2019.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 2
